Paycheck Protection Program (PPP)
Supplemental Information Form
                                                                                                             Case 4:20-cv-10899-MFL-DRG ECF No. 1-8 filed 04/08/20   PageID.80   Page 1 of 1
Applicant Name:

                    NAICS Code       (6-digit)   https://www.census.gov/cgi-bin/sssd/naics/naicsrch?chart=2017

                    Number of Jobs Created (as a result of a PPP loan)

                    Number of Jobs Retained (as a result of a PPP loan)

                    Date Business Established

                    Use of PPP Loan Proceeds
                    Payroll costs
                    Utilities
                    Mortage interest payments
                    Rent
                    Refinance eligible EIDL
                    Interest on debt incurred before 2/15/2020
                    Continuation of group health care benefits and insurance premiums
        $0          Total

                    Have you ever had an SBA loan?

                    Have you or any business owned or controlled by you ever obtained a direct or guaranteed loan from
                    SBA or any other Federal agency or been a guarantor on such a loan? (including student loans)

                    Is the Small Business Applicant debarred, proposed for debarment, declared ineligible, or voluntarily
                    excluded from participation in this transaction by any Federal department or agency?

                    Are any of the Small Business Applicant’s revenues derived from gambling, loan packaging, or from the
                    sale of products or services, or the presentation of any depiction, displays or live performances, of a
                    prurient sexual nature?

                    Is any SBA employee or the household member of an SBA employee; a sole proprietor, partner, officer,
                    director, or stockholder with a 10 percent or more interest, of the Applicant?

                    Is a former SBA employee, who has been separated from SBA for less than one year prior to the request
                    for financial assistance; an employee, owner, partner, attorney, agent, owner of stock, officer, director,
                    creditor or debtor of the Applicant?

                    Is a member of Congress, or an appointed official or employee of the legislative or judicial branch of the
                    Federal Government; a sole proprietor, general partner, officer, director, or stockholder with a 10
                    percent or more interest, or household member of such individual, of the Applicant?

                    Is any Government employee having a grade of at least GS-13 or higher or a household member of such
                    individual; a sole proprietor, general partner, officer, director, or stockholder with a 10 percent or more
                    interest, of the Applicant?

                    Is any member or employee of a Small Business Advisory Council or a SCORE volunteer; a sole proprietor,
                    general partner, officer, director, or stockholder with a 10 percent or more interest, or a household
                    member of such an individual, of the Applicant?

Principal or Authorized Representative:

                    Are you presently suspended, debarred, proposed for debarment, declared ineligible, or voluntarily
                    excluded from participation in this transaction by any Federal department or agency?

                    If you are a 50% or more owner of the Small Business Applicant, are you more than 60 days delinquent
                    on any obligation to pay child support arising under an administrative order, court order, repayment
                    agreement between the holder and a custodial parent, or repayment agreement between the holder and
                    a state agency providing child support enforcement services?

                    Are you, or any business you control presently involved in any legal action (including divorce)?

I hereby certify and attest to Hancock Whitney Bank and the Small Business Administration that the above information is
correct.
The information provided in this document will be used to supplement the Borrower’s PPP application to the SBA. Borrower
hereby acknowledges and agrees that in preparing and submitting its application, Borrower has not relied on and will not
rely on any representation or statement (whether written or oral) by Hancock Whitney or any of its officers or agents
respecting Borrower’s eligibility for, the benefits of, and Borrower’s choice of, participating in the PPP, Borrower’s ability to
receive loan forgiveness under the PPP or any other requirements or benefits of the PPP. Borrower agrees that neither
Hancock Whitney nor any of its officers or agents have made any promises or guarantees regarding (i) the expected success
of Borrower’s PPP application or (ii) whether any funding will be available to Borrower from the PPP. Borrower hereby
releases and agrees to hold Hancock Whitney harmless from any claims, losses or liabilities arising from or related to
Borrower’s application under the PPP. Borrower further agrees that upon request, Borrower will execute, acknowledge, and
deliver all such information, documentation or assurances as may be required to support an application under the PPP or re-
execute and resubmit amended documents as may be necessary to accomplish the purposes hereof.



               Authorized Representative of Applicant                                        Date
                                                                                                                                                                                               EXHIBIT G
                                                                                                                                                                                                   Page 1
